Name: Commission Regulation (EC) No 2811/1999 of 29 December 1999 amending Regulation (EC) No 1760/98 increasing to 3 010 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities31. 12. 1999 L 340/85 COMMISSION REGULATION (EC) No 2811/1999 of 29 December 1999 amending Regulation (EC) No 1760/98 increasing to 3 010 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies. (2) Commission Regulation (EC) No 1760/98 (5), as last amended by Regulation (EC) No 2050/1999 (6), opened a standing invitation to tender for the export of 2 838 000 tonnes of barley held by the French interven- tion agency. France informed the Commission of the intention of its intervention agency to increase by 172 000 tonnes the quantity for which a standing invi- tation to tender for export has been opened. The total quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 3 010 000 tonnes. (3) This increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store. Annex I to Regulation (EC) No 1760/98 must therefore be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1760/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 3 010 000 tonnes of barley to be exported to all third countries with the exception of the United States, Canada and Mexico. 2. The regions in which the 3 010 000 tonnes of barley are stored are stated in Annex I to this Regulation. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1999. For the Commission Margot WALLSTRÃ M Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 221, 8.8.1998, p. 13. (6) OJ L 255, 30.9.1999, p. 13. EN Official Journal of the European Communities 31. 12. 1999L 340/86 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 159 000 ChÃ ¢lons 323 600 Clermont 10 000 Dijon 217 000 Lille 607 000 Nantes 37 000 Nancy 72 000 OrlÃ ©ans 555 000 Paris 152 000 Poitiers 232 000 Rouen 644 000 Toulouse 1 400